Exhibit 10.1

 

REGISTRATION RIGHTS AGREEMENT

 

AMONG

 

THERAVANCE BIOPHARMA, INC.

 

GLAXOSMITHKLINE PLC

 

GSK FINANCE (NO.3) PLC

 

Dated as of June 22, 2020

 





 



 

TABLE OF CONTENTS





 



    Page       1. DEFINITIONS. 1       2. REGISTRATION. 3       3. OBLIGATIONS
OF THE COMPANY. 3       4. OBLIGATIONS OF EACH HOLDER. 6       5.
INDEMNIFICATION. 7       6. MISCELLANEOUS. 9



 





 



 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of June 22,
2020, is by and among THERAVANCE BIOPHARMA, INC., a Cayman Islands exempted
company (the “Company”), GLAXOSMITHKLINE PLC, a public limited company
incorporated under the laws of England and Wales, with registered number
03888792 (“GSK”), and GSK FINANCE (NO.3) PLC, a public limited company
incorporated under the laws of England and Wales, with registered number
12615561 (“GSK Issuer”).

 

RECITALS

 

WHEREAS, the Company has agreed, on the terms and subject to the conditions set
forth in the Purchase Agreement, dated as of June 17, 2020 (the “Purchase
Agreement”), among the Company, GSK, GSK Issuer and the Initial Purchasers named
therein, to enter into a registration rights agreement in connection with the
sale by GSK Issuer of its $280,336,000 aggregate principal amount of
Exchangeable Senior Notes due 2023 (the “Notes”), unconditionally and
irrevocably guaranteed by GSK and exchangeable for 9,644,792 ordinary shares of
the Company, par value $0.00001 per ordinary share (the “Shares”), currently
held by Glaxo Group Limited, a private limited company, with registered number
00305979 (“Glaxo”), the sole owner of GSK Issuer; and

 

WHEREAS, in order to induce investors to purchase the Notes, GSK Issuer and GSK
have requested that the Company provide certain registration rights with respect
to offers and resales of the Shares under the Securities Act of 1933, as amended
(the “Securities Act”).

 

NOW, THEREFORE, in consideration of the parties entering into the Purchase
Agreement and this Agreement, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

 

1.             DEFINITIONS.

 

For purposes of this Agreement, the following terms shall have the meanings
specified:

 

“Business Day” means any day other than a Saturday or Sunday in the City of New
York or a day on which banks in the City of New York are required or authorized
by law to be closed.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Closing Date” means June 22, 2020.

 

“Effective Date” means the date on which any Registration Statement is declared
effective by the Commission or becomes effective automatically upon the filing
thereof pursuant to the rules of the Commission, as the case may be.

 

“Electing Holder” means any Holder that has returned to the Company a completed
and signed Notice and Questionnaire in accordance with Section 4(a) and
otherwise provided to the Company any other information requested by the Company
in accordance with Section 4(a).

 



1

 





 

“Eligible Market” means any of the New York Stock Exchange, The Nasdaq Global
Select Market, The Nasdaq Global Market or The Nasdaq Capital Market.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Final Exchange Period” means (1) in the case of Notes to be redeemed by GSK
Issuer, the period beginning on, and including, the date on which GSK Issuer
provides the related redemption notice to holders of the Notes and ending at
5:00 p.m., New York City time, on the fifth Business Day prior to the related
redemption date, and (2) in all other cases, the period beginning on and
including March 22, 2023 and ending at 5:00 p.m., New York City time, on the
fifth Business Day prior to the maturity date of the Notes.

 

“Holder” means any person owning Registrable Securities received on exchange of
Notes therefor and any person owning Notes, who in respect of which, it has
validly submitted an exchange notice. For the avoidance of doubt, Glaxo or any
of its affiliates shall not be deemed a Holder hereunder.

 

“Losses” shall have the meaning set forth in Section 5(a).

 

“Notice and Questionnaire” means a selling shareholder notice and questionnaire
substantially in the form attached hereto as Exhibit B.

 

“Registrable Securities” means the 9,644,792 Shares held by Glaxo as of the date
hereof and for which the Notes will be exchanged upon exercise by holders of the
Notes of their rights under the Notes to exchange such Notes for Shares,
together with any shares of the Company issued or issuable with respect to the
Shares as a result of any share sub-division, share capitalization,
recapitalization, exchange or similar event or otherwise.

 

“Registration Statement” means any registration statement covering the offer and
resale of the Registrable Securities filed by the Company with the Commission
pursuant to Section 2 hereof.

 

“Related Judgment” shall have the meaning set forth in Section 6(i).

 

“Related Proceedings” shall have the meaning set forth in Section 6(i).

 

“Required Effectiveness Date” means September 1, 2020.

 

“Registration End Date” means the earlier to occur of (1) the date on which all
of the Registrable Securities have been sold pursuant to either the Registration
Statement or Rule 144 and (2) six (6) months following the maturity date of the
Notes.

 

“Rule 144” shall have the meaning set forth in Section 2(b).

 

“Rule 172” shall have the meaning set forth in Section 3(c).

 

“Specified Courts” shall have the meaning set forth in Section 6(h).

 

“Violation” shall have the meaning set forth in Section 5(a).

 



2

 



 



Capitalized terms used herein and not otherwise defined shall have the
respective meanings specified in the Purchase Agreement.

 

2.             REGISTRATION.

 

(a)       Filing of Registration Statement. The Company shall prepare and file
with the Commission a Registration Statement as a “shelf” registration statement
under Rule 415 under the Securities Act or any successor provision to cover the
resale of the Registrable Securities by Holders from time to time and shall have
such Registration Statement declared effective by the Commission or, if
eligible, become automatically effective upon filing, as the case may be, prior
to the Required Effectiveness Date. The Registration Statement shall include a
Plan of Distribution in the form attached hereto as Exhibit A that permits the
resale or other disposition from time to time of the Registrable Securities by
Electing Holders in respect of the Registrable Securities held by it.

 

(b)       Effectiveness. If the Registration Statement is not automatically
effective upon filing pursuant to the rules of the Commission, the Company shall
use all reasonable efforts to cause the Registration Statement to become
effective on or prior to the Required Effectiveness Date. Subject to the terms
and conditions hereunder, the Company shall use its reasonable efforts to
maintain the effectiveness of the Registration Statement filed pursuant to
Section 2(a) until the Registration End Date; provided, however, that if at any
time between the first date on which all of the Registrable Securities remaining
to be sold under the Registration Statement (in the reasonable opinions of
counsel to the Company and counsel to GSK Issuer) may be immediately resold to
the public under Rule 144 under the Securities Act or any successor provision
and the Registration End Date, the Company meets the condition of Rule
144(c)(1), the obligation to maintain the effectiveness of the Registration
Statement pursuant to this Section 2 and to comply with Section 3(b) shall be
terminated.

 

3.             OBLIGATIONS OF THE COMPANY.

 

In addition to performing its obligations hereunder, including without
limitation those pursuant to Section 2 above, the Company shall:

 

(a)       by 9:30 a.m. New York time on the Business Day following the Effective
Date, file with the Commission pursuant to Rule 424 under the Securities Act a
prospectus, with respect to offers and resales of Registrable Securities under
the Registration Statement to be included in the Registration Statement;

 



3

 



 

(b)       following the Effective Date and within five (5) Business Days after
the date of receipt by the Company of a Notice and Questionnaire validly
delivered by an Electing Holder in accordance with Section 4(a), subject to
Sections 3(e), 3(f) and 3(g), prepare and file with the Commission, such
amendments or post-effective amendments to the Registration Statement or
supplements to the prospectus included therein as may be required such that each
such Electing Holder delivering a Notice and Questionnaire is named as a selling
shareholder in the Registration Statement in such a manner as to permit such
Electing Holder to deliver the prospectus included in the Registration Statement
to purchasers of the Registrable Securities in accordance with applicable law;
provided, however, that: (i) between the Effective Date and the Registration End
Date, the Company shall not be required to file more than one such amendment or
supplement each calendar month (regardless of the number of Electing Holders who
validly submit a Notice and Questionnaire in any calendar month), it being
understood that such amendment or supplement will be filed on the first Business
Day of the respective calendar month and shall only cover the Registrable
Securities held by Electing Holders who have validly delivered a Notice and
Questionnaire no later than five (5) Business Days before the first Business Day
of such month; and (ii) notwithstanding clause (i), the Company shall, not later
than the maturity date or redemption date for the Notes, as the case may be,
file an applicable amendment or supplement to the Registration Statement in
order to include all Electing Holders who are not then so named and who have
validly delivered a Notice and Questionnaire to the Company at any time during
the Final Exchange Period (it being understood that the Company shall not have
an obligation to file more than one such amendment or supplement during the
Final Exchange Period and prior to the maturity date or redemption date for the
Notes with respect to holders of Notes who exchange such Notes during the Final
Exchange Period provided that all such Electing Holders are named in such
amendment or supplement on or prior to the maturity date or redemption date, as
the case may be);

 

(c)       if Rule 172 under the Securities Act or any successor provision (“Rule
172”) is unavailable, so long as a Registration Statement is effective covering
offers and resales of the applicable Registrable Securities by one or more
Electing Holders, furnish to such Electing Holders such number of copies of the
prospectus included in the Registration Statement, and any amendment or
supplement thereto (in each case, excluding any amendment or supplement made
through the incorporation by reference of ordinary course Exchange Act filings),
in conformity with the requirements of the Securities Act and such other
documents as such Electing Holders may reasonably request, in each case, in
order to facilitate the transfer or other disposition of the Registrable
Securities held by such Electing Holders;

 

(d)       subject to Sections 3(e), 3(f) and 3(g), use all reasonable efforts to
(i) register or qualify the Registrable Securities covered by the Registration
Statement under the securities or “blue sky” laws of such jurisdictions within
the United States as shall be reasonably requested from time to time by an
Electing Holder (in light of their intended plan of distribution), or, if
requested, provide evidence to such Electing Holder that such Registrable
Securities are exempt from such registration or qualification, and (ii) do any
and all other acts or things which may reasonably be necessary or advisable to
enable an Electing Holder of Registrable Securities included in the Registration
Statement to consummate the transfer or other disposition of the Registrable
Securities in such jurisdictions in connection with the exchange of the Notes;
provided, that the Company shall not be required in connection therewith or as a
condition thereto to qualify to do business or take any action that would
subject the Company to general service of process or taxation in any such
jurisdiction where it is not then so subject;

 



4

 



 

(e)       subject to Section 3(g), notify each Holder in writing after becoming
aware of the occurrence of any event or existence of any condition as a result
of which the prospectus included in the Registration Statement, or any amendment
or supplement thereto, in each case, as then in effect, contains an untrue
statement of material fact or omits to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in the
light of the circumstances then existing and that resales of Registrable
Securities are suspended and, subject to Section 3(g), as promptly as reasonably
practicable prepare and file with the Commission and, if Rule 172 is
unavailable, furnish, without charge, each Electing Holder a reasonable number
of copies of a supplement or an amendment to such prospectus or amendment or
supplement thereto as may be necessary so that such prospectus as so amended or
supplemented does not contain an untrue statement of material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing, and promptly notify each Holder in writing that resales of Registrable
Securities may be resumed;

 

(f)       use all reasonable efforts to prevent the issuance of any stop order
or other order suspending the effectiveness of the Registration Statement and,
if such an order is issued, to suspend resales of Registrable Securities, to use
all reasonable efforts to obtain the withdrawal thereof at the earliest possible
time and to promptly notify each Holder in writing of the issuance of such order
and, if applicable, the resolution thereof and that resales of Registrable
Securities may be resumed;

 

(g)       notify each Holder in writing in the event that, in the judgment of
the Company, it is advisable to suspend use of a prospectus included in, and
accordingly resales of Registrable Securities under, the Registration Statement,
if the Company is in possession of material nonpublic information due to pending
developments or other events, disclosure of which the Company believes would not
be in its best interests or would be detrimental to it at such time (which
notice need not specify the nature of the event giving rise to such suspension);
provided that the Company shall not register any securities for its own account
or that of any other shareholder during any period covered by any deferral and
provided further that the Company shall not so suspend the use of a prospectus
for a period or periods in excess of sixty (60) consecutive days or an aggregate
of one hundred twenty (120) days in any twelve (12) month period and to promptly
notify each Holder in writing when resales of Registrable Securities may be
resumed;

 

(h)       notify each Holder, promptly after it shall receive notice thereof, of
the Effective Date of the Registration Statement and of the effectiveness of any
post-effective amendment thereto;

 

(i)       permit one special counsel for the Holders, at the sole expense of the
Holders, to review the Registration Statement and all amendments and supplements
thereto, and any comments made by the staff of the Commission concerning the
Holders or the transactions contemplated by this Agreement and the Purchase
Agreement and the Company’s responses thereto, within a reasonable period of
time prior to the filing thereof with the Commission (or, in the case of
comments made by the staff of the Commission, within a reasonable period of time
following the receipt thereof by the Company);

 



5

 



 

(j)       subject to Sections 3(e), 3(f) and 3(g), if requested by an Electing
Holder already named in the Registration Statement in accordance with the
procedures set forth in Section 3(b), within five (5) Business Days of the
request or, in the event that resales of Registrable Securities have been
suspended, within two (2) Business Days following the last day of the period of
suspension, incorporate in a prospectus supplement or post-effective amendment
such information as the Electing Holder reasonably requests to be included
therein relating to the sale and distribution of the Registrable Securities,
including, without limitation, information with respect to the Electing Holder,
the number of Registrable Securities being offered or sold, the purchase price
being paid therefor and any other terms of the offering of the Registrable
Securities being sold in such offering; and

 

(k)       use its reasonable efforts to provide a CUSIP number, transfer agent
and registrar for the Registrable Securities not later than the Effective Date
of the Registration Statement.

 

4.            OBLIGATIONS OF EACH HOLDER.

 

In connection with the registration of Registrable Securities pursuant to any
Registration Statement, a Holder shall:

 

(a)      to effect registration of such Holder’s Registrable Securities
following the Effective Date, furnish to the Company a completed and signed
Notice and Questionnaire and such other information in writing regarding itself
and the intended method of disposition of such Registrable Securities as the
Company shall reasonably request (which, for the avoidance of doubt, may be
submitted by the Holder to the Company contemporaneously with the Holder’s
delivery of an exchange notice relating to the Notes to GSK);

 

(b)      upon receipt of any written notice from the Company that resales of
Registrable Securities have been suspended in accordance with Sections 3(e),
3(f) or 3(g), immediately discontinue any resale or other disposition of such
Registrable Securities pursuant to the Registration Statement until such Holder
receives written notice from the Company that resales of Registrable Securities
may be resumed, and in each case maintain the confidentiality of such notice and
its contents;

 

(c)      to the extent required by applicable law, deliver a prospectus to the
purchaser of such Registrable Securities;

 

(d)      notify the Company when it has resold all of the Registrable Securities
held by it;

 

(e)      immediately notify the Company in the event that any information
supplied by such Holder in writing for inclusion in the Registration Statement
or related prospectus or amendment or supplement is untrue or omits to state a
material fact required to be stated therein or necessary to make such
information not misleading in the light of the circumstances then existing; and

 

(f)       immediately discontinue any resale or other disposition of such
Registrable Securities pursuant to the Registration Statement until the filing
of an amendment or supplement to such prospectus as may be necessary pursuant to
Section 3(e) above so that such prospectus as so amended or supplemented with
respect to such Holder’s information does not contain an untrue statement of
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in the light of the
circumstances then existing; and use all reasonable efforts to assist the
Company as may be appropriate to make such amendment or supplement effective for
such purpose.

 



6

 



 

Each Holder agrees, by acquisition of the Notes and exchange thereof for
Registrable Securities, that no Holder shall be entitled to offer, sell or
otherwise transfer any such Registrable Securities other than pursuant to the
Registration Statement, in compliance with Rule 144 or pursuant to another
exemption from registration under the Securities Act and that each such Holder
shall not be entitled to sell any such Registrable Securities pursuant to the
Registration Statement and related prospectus unless (i) such Holder has
delivered to the Company a completed and signed Notice and Questionnaire and any
other information requested in accordance with Section 4(a), together with such
other information required by Section 4(f) or by the transfer agent in
connection with the transfer or other disposition of such Registrable
Securities, (ii) such Holder has validly submitted an exchange notice in respect
of the Notes and such Notes have been exchanged for Registrable Securities and
(iii) any required amendment or post-effective amendment to the Registration
Statement or supplements to the prospectus included therein has been filed with
the Commission in accordance with Section 3(b) or, if the Registration Statement
is a subsequent Registration Statement, such subsequent Registration Statement
has been filed with the Commission, and, with respect to an amendment or
post-effective amendment to the Registration Statement or a subsequent
Registration Statement, such amendment or post-effective amendment or subsequent
Registration Statement has been declared effective by the Commission or
otherwise become effective.

 

5.             INDEMNIFICATION.

 

In the event that any Registrable Securities are included in a Registration
Statement under this Agreement:

 

(a)       To the extent permitted by applicable law, the Company will indemnify
and hold harmless each Electing Holder, the officers, directors, employees,
agents, representatives and equityholders of each Electing Holder, legal counsel
and accountants for each Electing Holder, any underwriter (as defined in the
Securities Act) for such Electing Holder and each person, if any, who controls
such Electing Holder or underwriter within the meaning of the Securities Act or
the Exchange Act against any losses, claims, damages or liabilities (whether
joint or several) to which they may become subject under the Securities Act, the
Exchange Act or any state securities laws, insofar as any such losses, claims,
damages or liabilities (or actions in respect thereof) (collectively, “Losses”)
arise out of or are based upon any of the following statements, omissions or
violations (collectively, a “Violation”): (i) any untrue statement or alleged
untrue statement of a material fact contained in the Registration Statement
under which such Registrable Securities were registered, including any
preliminary prospectus, or the final prospectus or any free writing prospectus
(as defined in Rule 433 under the Securities Act) or any amendments or
supplements thereto; (ii) the omission or alleged omission to state therein a
material fact required to be stated therein, or necessary to make the statements
therein not misleading; or (iii) any violation or alleged violation by the
Company of the Securities Act, the Exchange Act, any state securities laws or
any rule or regulation promulgated under the Securities Act, the Exchange Act,
or any state securities laws; and the Company will reimburse each Electing
Holder, officer, director, employee, agent, representative, equityholder, legal
counsel, accountant, underwriter of such Electing Holder or person who controls
such Electing Holder or underwriter for any legal expenses or other
out-of-pocket expenses reasonably incurred by any such person in connection with
investigating or defending any such Loss; provided, however, that the foregoing
indemnity shall not apply to amounts paid in settlement of any such Loss if such
settlement is effected without the consent of the Company (which consent shall
not be unreasonably withheld), nor shall the Company be liable in any case for
any such Loss to the extent that it arises out of or is based upon (x) a
Violation that occurs in reliance upon and in conformity with any written
information furnished expressly for use in connection with the registration of
offers and resales of Registrable Securities by or on behalf of any Electing
Holder, underwriter for such Electing Holder, or person controlling such
Electing Holder or underwriter or (y) offers, sales or transfers of Registrable
Securities in violation of Section 4; provided further, however, that the
foregoing indemnity with respect to any preliminary prospectus shall not inure
to the benefit of any Electing Holder, underwriter for such Electing Holder or
person controlling such Electing Holder or underwriter from whom the person
asserting any such Loss purchased Registrable Securities in the applicable
offering, if a copy of the prospectus (as then amended or supplemented if the
Company shall have furnished any amendments or supplements thereto) is provided
to the Electing Holder and underwriter but was not sent or given by or on behalf
of such Electing Holder or underwriter to such person, if required by law so to
have been delivered, at or prior to the written confirmation of the resale of
such Registrable Securities to such person, and if the prospectus (as so amended
or supplemented) would have cured the defect giving rise to such loss, claim,
damage or liability.

 



7

 



 

(b)      To the extent permitted by applicable law, each Electing Holder who is
named in the Registration Statement as a selling shareholder shall, acting
severally and not jointly, indemnify and hold harmless the Company, its
directors, its officers who signed the registration statement, employees, agents
and representatives of the Company, each person, if any, who controls the
Company within the meaning of the Securities Act or the Exchange Act, legal
counsel and accountants for the Company, any underwriter, any other Holder
reselling Registrable Securities in such Registration Statement and any
controlling person of any such underwriter or Holder against any Losses to which
any of the foregoing persons may become subject under the Securities Act, the
Exchange Act or any state securities laws, insofar as any such Loss arises out
of or is based upon any Violation, in each case to the extent (and only to the
extent) that such Violation occurs in reliance upon and conformity with written
information furnished (or not furnished, in the case of an omission) expressly
for use in connection with the registration of offers and resales of Registrable
Securities by or on behalf of such Electing Holder; and each such Electing
Holder will reimburse any person intended to be indemnified pursuant to this
Section 5(b) for any legal or other out-of-pocket expenses reasonably incurred
by such person in connection with investigating or defending any such Loss;
provided, however, that the foregoing indemnity shall not apply to amounts paid
in settlement of any Loss if such settlement is effected without the consent of
such Electing Holder (which consent shall not be unreasonably withheld); and,
provided further, that in no event shall any indemnity under this Section 5(b)
exceed the net proceeds from the resale of the Registrable Securities by such
Electing Holder under the Registration Statement.

 

(c)       Promptly after receipt by an indemnified party under this Section 5 of
notice of the commencement of any action (including any governmental action),
such indemnified party will, if a claim in respect thereof is to be made against
any indemnifying party under this Section 5, deliver to the indemnifying party a
written notice of the commencement thereof and the indemnifying party shall have
the right to participate in and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
the defense thereof with counsel selected by such indemnifying party in its sole
discretion; provided, however, that an indemnified party (together with all
other indemnified parties that may be represented without conflict by one
counsel) shall have the right to retain one separate counsel, with the fees and
expenses to be paid by the indemnifying party, if representation of such
indemnified party by the counsel retained by the indemnifying party would be
inappropriate due to actual or potential differing interests between such
indemnified party and any other party represented by such counsel in such
proceeding. The failure to deliver written notice to the indemnifying party
within a reasonable time of the commencement of any such action, if materially
prejudicial to its ability to defend such action, shall relieve such
indemnifying party of any liability to the indemnified party under this Section
5, but the omission to deliver written notice to the indemnifying party will not
relieve it of any liability that it may have to an indemnified party otherwise
than under this Section 5.

 



8

 



 

(d)       If the indemnification provided for in this Section 5 is held by a
court of competent jurisdiction to be unavailable to an indemnified party with
respect to any Losses or expense referred to herein, then the indemnifying
party, in lieu of indemnifying such indemnified party hereunder, shall
contribute to the amount paid or payable by such indemnified party as a result
of such Loss or expense in such proportion as is appropriate to reflect the
relative fault of the indemnifying party on the one hand and of the indemnified
party on the other in connection with the statements or omissions that resulted
in such Loss or expense, as well as any other relevant equitable considerations;
provided, however, that such contribution shall not exceed the net proceeds from
the resale of Registrable Securities by such Electing Holder under the
Registration Statement. The relative fault of the indemnifying party and of the
indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party and the parties’ relative intent,
knowledge, access to information, and opportunity to correct or prevent such
statement or omission.

 

(e)       The remedies provided for in this Section 5 are not exclusive and
shall not limit any rights or remedies that may otherwise be available to any
indemnified party at law or in equity.

 

(f)       The obligations of the Company and the Electing Holders under this
Section 5 shall survive the completion of any resale of Registrable Securities
under the Registration Statement, and otherwise.

 

6.             MISCELLANEOUS.

 

(a)       Further Assurances. The parties agree to cooperate fully with the
other parties and to execute such further instruments, documents and agreements
and to give such further written assurances and deliver such opinions as may be
reasonably requested by the other parties to better evidence and reflect the
transactions described herein and contemplated hereby and to carry into effect
the intents and purposes of this Agreement.

 

(b)       Underwritten Offerings. Notwithstanding anything in this Agreement to
the contrary, the Company is not obligated to participate in or provide for any
underwritten offering of Registrable Securities.

 

(c)       Expenses of Registration. All reasonable expenses (other than
underwriting discounts and commissions and the fees and disbursements of counsel
of any Electing Holder) incurred in connection with the registrations, filings
and qualifications described herein, including (without limitation) all
registration, filing and qualification fees, printers’ and accounting fees and
the fees and disbursements of counsel for the Company shall be borne by the
Company.

 



9

 



 

(d)       Notices. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given upon the earlier to occur of
actual receipt or (i) upon personal delivery to the party to be notified, (ii)
when sent by electronic mail if sent during normal business hours of the
recipient, if not, then on the next Business Day or (iii) one (1) day after
deposit with a nationally recognized overnight courier, specifying next day
delivery, with written verification of receipt. Unless otherwise designated by
the intended recipient to the other parties hereto at least ten (10) days in
advance, all notices addressed to the Company, GSK, Glaxo or GSK Issuer will be
directed as follows:

 

If to the Company:

 

Theravance Biopharma, Inc.

PO Box 309

Ugland House, South Church Street

George Town, Grand Cayman, Cayman Islands

Attn: Office of General Counsel

Tel: (650) 808-6000

Email: legal@theravance.com

 

with a copy to:

 

Theravance Biopharma, Inc.

c/o Theravance Biopharma US, Inc.

901 Gateway Boulevard

South San Francisco, CA 94080

Attention: Office of General Counsel

 

Skadden, Arps, Meagher & Flom LLP

525 University Avenue

Palo Alto, California 94301-1908

Attn: Amr Razzak

Tel: 650-470-4533

Email: amr.razzak@skadden.com

 

Gunderson Dettmer Stough Villeneuve Franklin & Hachigian, LLP

550 Allerton Street

Redwood City, California 94063

Attn: Jeffrey Vetter

Tel: 650-321-2400

Email: jvetter@gunderson.com

 

If to GSK, Glaxo or GSK Issuer:

 

GlaxoSmithKline plc

980 Great West Road

Brentford, TW8 9GS

England

Attention: Victoria Whyte

Tel: +44 20 8047 5000

E-mail: company.secretary@gsk.com

 

with a copy to:

 

Cleary Gottlieb Steen & Hamilton LLP

2 London Wall Place

London EC2Y 5AU, England

Attn: Sebastian Sperber

Tel: +44 20 7614 2200

Email: ssperber@cgsh.com

 



and if to a Holder, to such address as shall be designated by such Holder in the
Notice and Questionnaire of such Holder or any amendment thereto.

 



10

 



 

(e)      Severability. If one or more provisions of this Agreement are held
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

 

(f)       Entire Agreement; Amendment; Waiver. This Agreement constitutes the
full and entire understanding and agreement among the parties hereto with regard
to the subjects hereof. The parties agree that this Agreement shall become
effective on the Closing Date. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively) only with the
written consent of the Company and the Holders of a majority of the Registrable
Securities. Any amendment or waiver effected in accordance with this
Section 6(f) shall be binding upon the Company and each current and future
Holder of any Registrable Securities.

 

(g)      Successors and Assigns. Except as explicitly provided herein, the terms
and conditions of this Agreement shall inure to the benefit of and be binding
upon the respective successors and assigns of the parties (including transferees
of any Registrable Securities); provided that, except as explicitly provided
herein, the rights of a Holder hereunder may not be assigned to a person without
a corresponding transfer of Registrable Securities to such person. Nothing in
this Agreement, express or implied, is intended to confer upon any party other
than the parties hereto or their respective successors or assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as explicitly provided in this Agreement.

 

(h)      Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, and all of which together shall be deemed one
and the same instrument. This Agreement, once executed by a party, may be
delivered to any other party hereto by email transmission of a .pdf file.

 

(i)       Governing Law; Waiver of Immunity. This Agreement shall be governed by
and construed under the laws of the state of New York. Any legal suit, action or
proceeding arising out of or based upon this Agreement or the transactions
contemplated hereby (“Related Proceedings”) shall be instituted in (i) the
federal courts of the United States of America located in the City and County of
New York, Borough of Manhattan or (ii) the courts of the State of New York
located in the City and County of New York, Borough of Manhattan (collectively,
the “Specified Courts”), and each party irrevocably submits to the exclusive
jurisdiction (except for proceedings instituted in regard to the enforcement of
a judgment of any such court (a “Related Judgment”), as to which such
jurisdiction is non-exclusive) of such courts in any such suit, action or
proceeding. The parties irrevocably and unconditionally waive any objection to
the laying of venue of any suit, action or other proceeding in the Specified
Courts and irrevocably and unconditionally waive and agree not to plead or claim
in any such court that any such suit, action or other proceeding brought in any
such court has been brought in an inconvenient forum. With respect to any
Related Proceeding, each party irrevocably waives, to the fullest extent
permitted by applicable law, all immunity (whether on the basis of sovereignty
or otherwise) from jurisdiction, service of process, attachment (both before and
after judgment) and execution to which it might otherwise be entitled in the
Specified Courts, and with respect to any Related Judgment, each party waives
any such immunity in the Specified Courts or any other court of competent
jurisdiction, and will not raise or claim or cause to be pleaded any such
immunity at or in respect of any such Related Proceeding or Related Judgment,
including, without limitation, any immunity pursuant to the United States
Foreign Sovereign Immunities Act of 1976, as amended.

 



11

 



 

(j)       Appointment of Agent for Service of Process. The Company hereby
irrevocably designates, appoints and empowers Theravance Biopharma US, Inc. with
offices currently at 901 Gateway Boulevard, South San Francisco, CA 94080, as
its designee, appointee and agent to receive, accept and acknowledge for and on
its behalf service of any and all legal process summons, notices and documents
that may be served in any action, suit or proceeding brought against the Company
in any United States or state court with respect to any matter arising out of or
based upon this Agreement and that may be made on such designee, appointee and
agent in accordance with legal procedures prescribed for such court. Each of GSK
and GSK Issuer hereby irrevocably designates, appoints and empowers
GlaxoSmithKline Capital Inc., with offices currently at 1105 North Market
Street, Suite 1300, Wilmington, Delaware 19801, as its designee, appointee and
agent to receive, accept and acknowledge for and on its behalf, service of any
and all legal process, summons, notices and documents that may be served in any
action, suit or proceeding brought against GSK or GSK Issuer in any such United
States or state court with respect to any matter arising out of or based upon
this Agreement and that may be made on such designee, appointee and agent in
accordance with legal procedures prescribed for such court.

 

(k)      Pronouns. All pronouns or any variation thereof shall be deemed to
refer to the masculine, feminine or neuter, singular or plural, as the identity
of the person, persons, entity or entities may require.

 

(l)       Titles and Subtitles. The titles and subtitles used in this Agreement
are for convenience of reference only and are not to be considered in construing
or interpreting this Agreement.

 

(m)      Third Party Beneficiaries. All the terms and provisions of this
Agreement shall be binding upon, shall inure to the benefit of and shall be
enforceable by the parties hereto and the Holders from time to time of the
Registrable Securities and the respective successors and assigns of the parties
hereto and such Holders.

 

[Signature Pages to Follow]

 



12

 



 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

  THERAVANCE BIOPHARMA, INC.       By: /s/ Rick E Winningham     Name: Rick E
Winningham     Title: Chief Executive Officer         GSK FINANCE (NO.3) PLC    
  By: /s/ P. K. Hopkins     Name: P. K. Hopkins     Title: Director        
GLAXOSMITHKLINE PLC       By: /s/ IAIN MACKAY     Name: Iain Mackay     Title:
Chief Financial Officer         By: /s/ SARAH-JANE HALL     Name: Sarah-Jane
Hall     Title: Group Treasurer

 





 



 

EXHIBIT A

 

FORM OF PLAN OF DISTRIBUTION

 

This prospectus relates to the offer and sale from time to time of up to
9,644,792 ordinary shares received upon exchange of the notes by the holders
thereof. As discussed above under the caption “Description of Share
Capital—Registration Rights Agreement”, the ordinary shares received by selling
shareholders upon exchange of their notes will be “restricted securities” within
the meaning of Rule 144(a)(3) of the Securities Act and will contain a legend
setting out such restriction and will be segregated until such time as they are
sold under the registration statement, of which this prospectus forms a part. We
are registering the resale of the ordinary shares received upon exchange of the
notes to provide the holders thereof with freely tradable securities, but such
shares will not become freely tradable until sold pursuant to the registration
statement, of which this prospectus forms a part, and the transfer agent for our
ordinary shares receives properly completed and executed transfer instructions
from the selling shareholder acceptable to the transfer agent, including a
notice of transfer, a confirmation of sale from such selling shareholder’s
broker-dealer or other agent and an opinion from our counsel enabling the
transfer agent to deliver unrestricted shares to the selling shareholder. The
registration of such shares does not necessarily mean that any of the shares
will be sold by the selling shareholders.

 

The selling shareholders may, from time to time, offer the ordinary shares
covered by this prospectus in one or more transactions (which may involve
crosses or block transactions) on the Nasdaq Global Select Market or otherwise,
in secondary distributions pursuant to and in accordance with the rules of the
Nasdaq Global Select Market, in the over-the-counter market, in negotiated
transactions, through the writing of options on such shares (whether such
options are listed on an options exchange or otherwise), or a combination of
such methods of sale, at fixed prices, at market prices prevailing at the time
of sale, at prices related to such prevailing market prices or at negotiated
prices and through any other method permitted by applicable law. In addition,
any ordinary shares covered by this prospectus that qualify for sale under Rule
144 under the Securities Act or pursuant to another exemption from the
registration requirements of the Securities Act, if available, may be sold under
that rule or exemption rather than pursuant to this prospectus. The selling
shareholders will act independently of us in making decisions with respect to
the timing, manner and size of each sale.

 

The selling shareholders may effect such transactions by selling the ordinary
shares covered by this prospectus to or through broker-dealers or through other
agents, and such broker-dealers or agents may receive compensation in the form
of commissions from the selling shareholders and/or the purchasers of shares for
whom they may act as agent. The selling shareholders and any agents or
broker-dealers that participate in the distribution of such ordinary shares may
be deemed to be “underwriters” within the meaning of the Securities Act, and any
commissions received by them and any profit on the sale of such ordinary shares
may be deemed to be underwriting commissions or discounts under the Securities
Act.

 



Exhibit A-1

 



 

In connection with the sale of the ordinary shares received upon exchange of the
notes or interests therein, the selling shareholders may enter into hedging
transactions with broker-dealers or other financial institutions, which may in
turn engage in short sales of our ordinary shares in the course of hedging the
positions they assume.

 

In order to comply with the securities laws of certain states, if applicable,
the ordinary shares covered by this prospectus must be sold in such
jurisdictions only through registered or licensed brokers or dealers. In
addition, in certain states such ordinary shares may not be sold unless they
have been registered or qualified for sale in the applicable state or an
exemption from the registration or qualification requirement is available and is
complied with.

 

The selling shareholders are subject to the applicable provisions of the
Exchange Act and the rules and regulations under the Exchange Act, including
Regulation M. This regulation may limit the timing of purchases and sales of any
of the ordinary shares offered in this prospectus by the selling shareholders.
The anti-manipulation rules under the Exchange Act may apply to sales of such
ordinary shares in the market and to the activities of the selling shareholders
and their affiliates. Furthermore, Regulation M may restrict the ability of any
person engaged in the distribution of the ordinary shares offered by this
prospectus to engage in market-making activities for the particular ordinary
shares being distributed for a period of up to five business days before the
distribution. The restrictions may affect the marketability of such ordinary
shares and the ability of any person or entity to engage in market-making
activities for the ordinary shares.

 

At a time a particular offer of the ordinary shares covered by this prospectus
is made, a prospectus supplement, if required, will be distributed that will set
forth the name or names of any dealers or agents and any commissions and other
terms constituting compensation from the selling shareholders and any other
required information. The ordinary shares covered by this prospectus may be sold
from time to time at varying prices determined at the time of sale or at
negotiated prices.

 

The selling shareholders party to the Registration Rights Agreement have agreed
to indemnify us, our directors, officers who signed the registration statement
of which this prospectus forms a part, employees, agents and representatives,
and each person, if any, who controls us, our legal counsel, accountants, any
underwriter, any other selling shareholder and any controlling person of any
such underwriter or selling shareholder from and against certain liabilities
related to the sale of such selling shareholder’s ordinary shares offered in
this prospectus, including liabilities under the Securities Act.

 



Exhibit A-2

